 1                                                                  The Honorable Michelle L. Peterson
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                            UNITED STATES DISTRICT COURT
13                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
14
15
16   JUDD & BLACK ELECTRIC, INC., a                       NO. 2:21-cv-00180-MLP
17   Washington corporation; THE LONG
18   KRASSIN PARTNERS, a Washington                       JOINT STIPULATED MOTION AND
19   partnership; W.S.L. MISSION, LLC, a                  ORDER TO EXTEND CERTAIN
20   Washington limited liability company,                DEADLINES
21
22                          Plaintiffs,                   NOTED ON CALENDAR:
23                                                        July 14, 2021
24           v.
25
26   OHIO SECURITY INSURANCE
27   COMPANY, a New Hampshire corporation,
28
29                          Defendant.
30
31
32          The parties have been working to resolve this matter without further litigation and need
33
34   additional time to engage in these efforts. To assist with this, they ask the court to enter an
35
36   additional 45-day extension of upcoming deadlines, as shown below.
37
38                                            Current Deadline            Proposed Extension
39
40    Initial Disclosures                     July 19, 2021               September 2, 2021
41
42    Combined Joint Status Report and        July 26, 2021               September 9, 2021
43    Discovery Plan
44
45


     SECOND JOINT STIPULATED MOTION AND ORDER TO                      G O RD O N    600 University Street
     EXTEND CERTAIN DEADLINES - 1                                       TIL D E N   Suite 2915
                                                                       THO MAS      Seattle, WA 98101
                                                                      C O RD EL L   206.467.6477
 1         DATED this 14th day of July, 2021.
 2
 3                                        GORDON TILDEN THOMAS & CORDELL LLP
 4                                        Attorneys for Plaintiffs
 5
 6                                        By     s/Kasey D. Huebner
 7                                              Kasey D. Huebner, WSBA #32890
 8                                              Chelsey L. Mam, WSBA #44609
 9                                              600 University Street, Suite 2915
10                                              Seattle, Washington 98101
11                                              206.467.6477
12                                              khuebner@gordontilden.com
13                                              cmam@gordontilden.com
14
15         DATED this 14th day of July, 2021.
16
17                                        FORSBERG & UMLAUF
18                                        Attorneys for Defendant
19
20                                        By     s/Sally A. Clements
21                                              Matthew S. Adams, WSBA #18820
22                                              Sally A. Clements, WSBA #54502
23                                              Forsberg & Umlauf
24                                              901 Fifth Avenue, Suite 1400
25                                              Seattle, WA 98164
26                                              206-689-8500
27                                              madams@foum.law; sclements@foum.law
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     SECOND JOINT STIPULATED MOTION AND ORDER TO               G O RD O N    600 University Street
     EXTEND CERTAIN DEADLINES - 2                                TIL D E N   Suite 2915
                                                                THO MAS      Seattle, WA 98101
                                                               C O RD EL L   206.467.6477
 1                                               ORDER
 2
 3          Pursuant to the joint stipulated motion of the parties, and for good cause shown, the
 4
 5   Initial Disclosures and Combined Joint Status Report and Discovery Plan deadlines in Dkt. 10,
 6
 7   dated April 29, 2021, are extended as follows:
 8
 9          Initial Disclosures                          September 2, 2021
10
11          Combined Joint Status Report and
12          Discovery Plant                              September 9, 2021
13
14
15          IT IS SO ORDERED this 15th day of July, 2021.
16
17
18                                                       A
19                                                       MICHELLE L. PETERSON
20                                                       United States Magistrate Judge
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     SECOND JOINT STIPULATED MOTION AND ORDER TO                   G O RD O N    600 University Street
     EXTEND CERTAIN DEADLINES - 3                                    TIL D E N   Suite 2915
                                                                    THO MAS      Seattle, WA 98101
                                                                   C O RD EL L   206.467.6477
